Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT dated as of                            between
California Water Service Group (the “company”), and                     
(“Indemnitee”).

 

WHEREAS, the board of directors has determined that the ability to attract and
retain qualified persons as directors and officers is in the best interests of
the company’s stockholders and that the company should act to assure such
persons that there will be adequate certainty of protection through insurance
and indemnification against risks of claims and actions against them arising out
of their service to and activities on behalf of the company; and

 

WHEREAS, the company’s certificate of incorporation provides for the elimination
of liability of the directors of the company to the fullest extent permitted by
Delaware law, and further provides for indemnification of any person who is or
was a party or is threatened to be made a party to any proceeding by reason of
the fact that such person is or was an agent of the corporation to the fullest
extent permitted by Section 145 of the Delaware General Corporation Law (the
“DGCL”), and the company wishes to clarify and enhance the rights and
obligations of the company and Indemnitee with respect to indemnification and
advancement of expenses; and

 

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the company and in any other capacity with respect to the company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the board of directors of the company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the company and its stockholders; and

 

WHEREAS, the company desires to have Indemnitee continue to serve as a director
or officer of the company and in such other capacity with respect to the company
as the company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the company; and Indemnitee desires to continue so to serve
the company, provided, and on the express condition, that he or she is furnished
with the protections set forth hereinafter;

 

Now, therefore, in consideration of Indemnitee’s continued service as a director
or officer of the company, the parties hereto agree as follows:

 

1.             Service by Indemnitee.  Indemnitee will serve and/or continue to
serve as a director or officer of the company faithfully and to the best of
Indemnitee’s ability so long as Indemnitee is duly elected or appointed and
until such time as Indemnitee is removed as permitted by law or tenders a
resignation in writing.  This Agreement shall not impose any

 

--------------------------------------------------------------------------------


 

obligation on the company to continue Indemnitee’s service to the company beyond
any period otherwise required by law or by other agreements of the parties, if
any.

 

2.             Indemnification and Advancement of Expenses.  The company shall
indemnify and hold harmless Indemnitee, and shall pay to Indemnitee in advance
of the final disposition of any Proceeding all Expenses incurred by Indemnitee
in defending any such Proceeding, to the fullest extent authorized by the DGCL,
as the same exists or may hereafter be amended, all on the terms and conditions
set forth in this Agreement.    Without diminishing the scope of the rights
provided by this Section, the rights of Indemnitee to indemnification and
advancement of Expenses provided hereunder shall include but shall not be
limited to those rights hereinafter set forth, except that no indemnification or
advancement of Expenses shall be paid to Indemnitee:

 

(a)           to the extent expressly prohibited by applicable law or the
certificate of incorporation or bylaws of the company;

 

(b)           for and to the extent that payment is actually made to Indemnitee
under a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, provision of the certificate of incorporation or bylaws, or
agreement of the company or any other company or other enterprise where
Indemnitee is or was serving at the request of the company (and Indemnitee shall
reimburse the company for any amounts paid by the company and subsequently so
recovered by Indemnitee);

 

(c)           in connection with an action, suit, or proceeding, or part thereof
initiated by Indemnitee (including claims and counterclaims, whether such
counterclaims are asserted by (i) Indemnitee, or (ii) the company in an action,
suit, or proceeding initiated by Indemnitee), except a judicial proceeding or
arbitration pursuant to Section 10 to enforce rights under this Agreement,
unless the action, suit, or proceeding, or part thereof, was authorized or
ratified by the board of directors of the company;

 

(d)           with respect to any Proceeding brought by or in the right of the
company against Indemnitee that is authorized by the board of directors of the
company, except as provided in Sections 4, 5 and 6 below.

 

3.             Action or Proceedings Other than an Action by or in the Right of
the Company.  Except as limited by Section 2 above, Indemnitee shall be entitled
to the indemnification rights provided in this Section if Indemnitee was or is a
party or is threatened to be made a party to, or was or is otherwise involved
in, any Proceeding (other than an action by or in the right of the company) by
reason of the fact that Indemnitee is or was a director, officer, employee,
agent, or trustee of the company or while a director, officer, employee, agent,
or trustee of the company is or was serving at the request of the company as a
director, officer, employee, agent, or trustee of another corporation or of a
partnership, joint venture, trust, or other enterprise, including service with
respect to an employee benefit plan, or by reason of anything done or not done
by Indemnitee in any such capacity.  Pursuant to this Section, Indemnitee shall
be indemnified against all expense, liability, and loss (including judgments,
fines, ERISA excise taxes or penalties, amounts paid in settlement by or on
behalf of Indemnitee, and Expenses) actually and reasonably incurred by
Indemnitee in connection with such Proceeding, if Indemnitee acted in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of

 

2

--------------------------------------------------------------------------------


 

the company, and with respect to any criminal Proceeding, had no reasonable
cause to believe his or her conduct was unlawful.

 

4.             Indemnity in Proceedings by or in the Right of the Company. 
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee was or is a party
or is threatened to be made a party to, or was or is otherwise involved in, any
Proceeding brought by or in the right of the company to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director, officer,
employee, agent, or trustee of the company or while a director, officer,
employee, agent, or trustee of the company is or was serving at the request of
the company as a director, officer, employee, agent, or trustee of another
corporation or of a partnership, joint venture, trust, or other enterprise,
including service with respect to an employee benefit plan, or by reason of
anything done or not done by Indemnitee in any such capacity.  Pursuant to this
Section, Indemnitee shall be indemnified against all expense, liability, and
loss (including judgments, fines, ERISA excise taxes or penalties, amounts paid
in settlement by or on behalf of Indemnitee, and Expenses) actually and
reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the company; provided, however,
that no such indemnification shall be made in respect of any claim, issue, or
matter as to which Delaware law expressly prohibits such indemnification by
reason of any adjudication of liability of Indemnitee to the company, unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is entitled to indemnification for such expense,
liability and loss as such court shall deem proper.

 

5.             Indemnification for Costs, Charges and Expenses of Successful
Party.  Notwithstanding the limitations of Section 2, 3 and 4 above, to the
extent that Indemnitee has been successful, on the merits or otherwise, in whole
or in part, in defense of any Proceeding, or in defense of any claim, issue or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction from which there is no further right to
appeal, that Indemnitee is otherwise entitled to be indemnified against
Expenses, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred in connection therewith.

 

6.             Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the company for some or a
portion of the expense, liability, and loss (including judgments, fines, ERISA
excise taxes or penalties, amounts paid in settlement by or on behalf of
Indemnitee, and Expenses) actually and reasonably incurred in connection with
any Proceeding, or in connection with any judicial proceeding or arbitration
pursuant to Section 10 to enforce rights under this Agreement, but not, however,
for all of the total amount thereof, the company shall nevertheless indemnify
Indemnitee for the portion of such expense, liability, and loss actually and
reasonably incurred to which Indemnitee is entitled.

 

7.             Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by applicable
law, Indemnitee shall be entitled to indemnification against all Expenses
actually and reasonably incurred or suffered by Indemnitee or on Indemnitee’s
behalf if Indemnitee appears as a witness or otherwise incurs

 

3

--------------------------------------------------------------------------------


 

legal expenses as a result of or related to Indemnitee’s service as a director
or officer of the company, in any threatened, pending, or completed action,
suit, arbitration, alternative dispute mechanism, inquiry, judicial,
administrative, or legislative hearing, investigation, or any other threatened,
pending, or completed or proceeding, whether of a civil, criminal,
administrative, legislative, investigative, or other nature, to which Indemnitee
neither is, nor is threatened to be made, a party.

 

8.             Determination of Entitlement to Indemnification.  To receive
indemnification under this Agreement, Indemnitee shall submit a written request
to the secretary of the company.  Such request shall include documentation or
information that is necessary for such determination and is reasonably available
to Indemnitee.  Upon receipt by the secretary of the company of a written
request by Indemnitee for indemnification pursuant to this Agreement, the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
board of directors of the company by a majority vote of Disinterested Directors,
whether or not such majority constitutes a quorum; (b) a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such majority constitutes a quorum; (c) if there are no Disinterested
Directors, or if the Disinterested Directors so direct, by Independent Counsel
in a written opinion to the board of directors, a copy of which shall be
delivered to Indemnitee; (d) the stockholders of the company; or (e) if a Change
in Control has occurred and Indemnitee specifically so requests in Indemnitee’s
written request for indemnification, by Independent Counsel in a written opinion
to the board of directors, a copy of which shall be delivered to Indemnitee. 
Such Independent Counsel shall be selected by the board of directors and
approved by Indemnitee, except that in the event that a Change in Control has
occurred and Indemnitee requests a determination by Independent
Counsel, Independent Counsel shall be selected by Indemnitee.  Upon failure of
the board of directors so to select such Independent Counsel or upon failure of
Indemnitee so to approve (or so to select, in the event a Change in Control has
occurred), such Independent Counsel shall be selected upon application to a
court of competent jurisdiction.  The determination of entitlement to
indemnification shall be made and, unless a contrary determination is made, such
indemnification shall be paid in full by the company not later than 30 calendar
days after receipt by the secretary of the company of a written request for
indemnification.  If the person making such determination shall determine that
Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among the claims, issues, or matters at issue at the
time of the determination.

 

9.             Presumptions and Effect of Certain Proceedings.  The secretary of
the company shall, promptly upon receipt of Indemnitee’s written request for
indemnification, advise in writing the board of directors or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification.  Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder, and the company shall have the burden of proof in
making any determination contrary to such presumption.  If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the secretary of the company of such request, a requisite
determination of entitlement to indemnification shall be deemed to have been
made, and Indemnitee shall be absolutely entitled to such indemnification,
absent actual fraud in

 

4

--------------------------------------------------------------------------------


 

the request for indemnification.  The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful; or
(b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein.

 

10.           Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses.  In the event that a determination is made that
Indemnitee is not entitled to indemnification hereunder or if payment has not
been timely made following a determination of entitlement to indemnification
pursuant to Sections 8 and 9, or if an advancement of Expenses is not paid
pursuant to Section 15, Indemnitee may at any time thereafter bring suit against
the company in a court of competent jurisdiction in the State of Delaware
seeking an adjudication of entitlement to such indemnification or advancement of
Expenses.  Alternatively, Indemnitee at Indemnitee’s option may seek an award in
an arbitration to be conducted by a single arbitrator in the State of Delaware
pursuant to the rules of the American Arbitration Association, such award to be
made within 60 calendar days following the filing of the demand for
arbitration.  The company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.  In any suit or arbitration brought by
Indemnitee to enforce a right to indemnification hereunder (but not in a suit or
arbitration brought by Indemnitee to enforce a right to an advancement of
Expenses), it shall be a defense that Indemnitee did not act in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the company and, with respect to any criminal Proceeding, had no
reasonable cause to believe his or her conduct was unlawful.  Further, in any
suit brought by the company to recover an advancement of Expenses pursuant to
the terms of an undertaking, the company shall be entitled to recover such
Expenses upon a final judicial decision of a court of competent jurisdiction
from which there is no further right to appeal that Indemnitee has not met the
standard of conduct described above.  Neither the failure of the company
(including the Disinterested Directors, a committee of Disinterested
Directors, Independent Counsel, or its stockholders) to have made a
determination prior to the commencement of such suit or arbitration that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the standard of conduct described above, nor an actual determination by
the company (including the Disinterested Directors, a committee of Disinterested
Directors, Independent Counsel, or its stockholders) that Indemnitee has not met
the standard of conduct described above shall create a presumption that
Indemnitee has not met the standard of conduct described above, or, in the case
of such a suit brought by Indemnitee, be a defense to such suit.  In any suit
brought by Indemnitee to enforce a right to indemnification or to an advancement
of Expenses hereunder, or brought by the company to recover an advancement of
Expenses pursuant to the terms of an undertaking, the burden of proving that
Indemnitee is not entitled to be indemnified, or to such advancement of
expenses, under this Section 10 or otherwise shall be on the company.  If a
determination is made or deemed to have been made pursuant to the terms of
Section 8 or 9 that Indemnitee is entitled to indemnification, the company shall
be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable.  The company
further agrees to stipulate in any such court or before any such arbitrator
pursuant to this Section 10 that the company is bound by all the provisions of
this Agreement and is precluded from making any

 

5

--------------------------------------------------------------------------------


 

assertions to the contrary.  If the court or arbitrator shall determine that
Indemnitee is entitled to any indemnification or advancement of Expenses
hereunder, the company shall pay all Expenses actually and reasonably incurred
by Indemnitee in connection with such adjudication or award in arbitration
(including, but not limited to, any appellate proceedings) to the fullest extent
permitted by law, and in any suit brought by the company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the company
shall pay all Expenses actually and reasonably incurred by Indemnitee in
connection with such suit to the extent Indemnitee has been successful, on the
merits or otherwise, in whole or in part, in defense of such suit, to the
fullest extent permitted by law.

 

11.           Non-Exclusivity of Rights.  The rights to indemnification and to
the advancement of Expenses provided by this Agreement shall not be deemed
exclusive of any other right that Indemnitee may now or hereafter acquire under
any applicable law, agreement, vote of stockholders or Disinterested Directors,
provisions of the certificate of incorporation or bylaws, or otherwise.

 

12.           Expenses to Enforce Agreement.  In the event that Indemnitee is
subject to or intervenes in any action, suit or proceeding in which the validity
or enforceability of this Agreement is at issue or seeks an adjudication or
award in arbitration to enforce Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, suit or proceeding shall be entitled to recover from the
company and shall be indemnified by the company against any Expenses actually
and reasonably incurred by Indemnitee in connection therewith.

 

13.           Continuation of Indemnity.  All agreements and obligations of the
company contained herein shall continue during the period Indemnitee is a
director, officer, employee, agent, or trustee of the company or while a
director, officer, employee, agent, or trustee is serving at the request of the
company as a director, officer, employee, agent, or trustee of another
corporation or of a partnership, joint venture, trust, or other enterprise,
including service with respect to an employee benefit plan, and shall continue
thereafter with respect to any possible claims based on the fact that Indemnitee
was a director, officer, employee, agent, or trustee of the company or was
serving at the request of the company as a director, officer, employee, agent,
or trustee of another corporation or of a partnership, joint venture, trust, or
other enterprise, including service with respect to an employee benefit plan. 
This Agreement shall be binding upon all successors and assigns of the company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of
Indemnitee’s heirs, executors, and administrators.

 

14.           Notification and Defense of Claim.  Promptly after receipt by
Indemnitee of notice of any Proceeding, Indemnitee shall, if a request for
indemnification or an advancement of Expenses in respect thereof is to be made
against the company under this Agreement, notify the company in writing of the
commencement thereof; but the omission so to notify the company will not relieve
it from any liability that it may have to Indemnitee.  Notwithstanding any other
provision of this Agreement, with respect to any such Proceeding of which
Indemnitee notifies the company:

 

6

--------------------------------------------------------------------------------


 

(a)           The company shall be entitled to participate therein at its own
expense; and

 

(b)           Except as otherwise provided in this Section 14(b), to the extent
that it may wish, the company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof, with
counsel satisfactory to Indemnitee.  After notice from the company to Indemnitee
of its election so to assume the defense thereof, the company shall not be
liable to Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by Indemnitee in connection with the defense thereof
except as otherwise provided below.  Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the company of its assumption of the defense
thereof shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the company, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
company and Indemnitee in the conduct of the defense of such Proceeding, or
(iii) the company shall not within 60 calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the
Proceeding, in each of which cases the fees and expenses of Indemnitee’s counsel
shall be at the expense of the company.  The company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the company or
as to which Indemnitee shall have made the conclusion provided for in
(ii) above; and

 

(c)           If the company has assumed the defense of a Proceeding, the
company shall not be liable to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without the company’s
written consent, or for any judicial or arbitral award if the company was not
given an opportunity, in accordance with this Section 14, to participate in the
defense of such Proceeding.  The company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on or disclosure obligation
with respect to Indemnitee without Indemnitee’s written consent.  Neither the
company nor Indemnitee will unreasonably withhold its consent to any proposed
settlement.

 

15.           Advancement of Expenses.  All Expenses incurred by Indemnitee in
defending any Proceeding described in Section 3 or 4 shall be paid by the
company in advance of the final disposition of such Proceeding at the request of
Indemnitee.  To receive an advancement of Expenses under this
Agreement, Indemnitee shall submit a written request to the secretary of the
company.  Such request shall reasonably evidence the Expenses incurred by
Indemnitee in connection therewith and shall include or be accompanied by an
undertaking, in substantially the form attached as Exhibit 1, by or on behalf of
Indemnitee, to repay all amounts so advanced if it shall ultimately be
determined, by final judicial decision of a court of competent jurisdiction from
which there is no further right to appeal, that Indemnitee is not entitled to be
indemnified for such Expenses by the company as provided by this Agreement or
otherwise.  The Indemnitee’s undertaking to reimburse any such amounts is not
required to be secured.  Each such advancement of Expenses shall be made within
20 calendar days after the receipt by the secretary of the company of such
written request.  The Indemnitee’s entitlement to Expenses under this Agreement
shall include those incurred in connection with any action, suit, or proceeding
by Indemnitee seeking an adjudication or award in arbitration pursuant to
Section 10 of this Agreement (including the enforcement of this provision) to
the extent the court or arbitrator shall determine that Indemnitee is entitled
to an advancement of Expenses hereunder.

 

7

--------------------------------------------------------------------------------


 

16.           Separability; Prior Indemnification Agreements.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the company
provide protection to Indemnitee to the fullest enforceable extent.  This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

 

17.           Headings; References; Pronouns.  The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. 
References herein to section numbers are to sections of this Agreement.  All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

 

18.           Definitions.  For purposes of this Agreement:

 

(a)           “Change in Control” will be deemed to take place on the occurrence
of any of the following events: (i) any merger or consolidation of the
“Employer” (which includes the company and/or its “Affiliates” or “Associates,”
as such terms are defined in Rule 12b-2 under the Securities Exchange Act of
1934 or any successor provision), in which the Employer is not the surviving
organization, a majority of the capital stock of which is not owned by the
stockholders of the Employer immediately prior to such merger or consolidation;
(ii) a transfer of all or substantially all of the assets of the Employer;
(iii) any other corporate reorganization in which there is a change in ownership
of the outstanding shares of the Employer wherein 30% or more of the outstanding
shares of the Employer are transferred to any “Person” (as that term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 or any
successor provisions); (iv) the acquisition by or transfer to a Person
(including all Affiliates or Associates of such Person) of “beneficial
ownership” (as that term is defined in Rule 13d-3 under the Securities Exchange
Act of 1934 or any successor provision) of capital stock of the Employer if
after such acquisition or transfer such Person (and their Affiliates or
Associates) is entitled to exercise 30% or more of the outstanding voting power
of all capital stock of the Employer entitled to vote in elections of directors;
or (v) the election to the board of directors of the Employer of candidates who
were not recommended for election by the board of directors of the Employer in
office immediately prior to the election, if such candidates constitute a
majority of those elected in that particular election.

 

(b)           “Disinterested Director” means a director of the company who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

 

8

--------------------------------------------------------------------------------


 

(c)           “Expenses” includes, without limitation, expenses incurred in
connection with the defense or settlement of any action, suit, arbitration,
alternative dispute mechanism, inquiry, judicial, administrative, or legislative
hearing, investigation, or any other threatened, pending, or completed
proceeding, whether brought by or in the right of the company or otherwise,
including any and all appeals, whether of a civil, criminal, administrative,
legislative, investigative, or other nature, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds, or their
equivalents), and any expenses of establishing a right to indemnification or
advancement under Sections 8, 10, 12 and 15 hereof, but shall not include the
amount of judgments, fines, ERISA excise taxes, or penalties actually levied
against Indemnitee, or any amounts paid in settlement by or on behalf of
Indemnitee.

 

(d)           “Independent Counsel” means a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent: (i) the company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a request for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

 

(e)           “Proceeding” means any action, suit, arbitration, alternative
dispute mechanism, inquiry, judicial, administrative, or legislative hearing,
investigation, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of the company or otherwise, including any
and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which Indemnitee was or is a party or is
threatened to be made a party or is otherwise involved in by reason of the fact
that Indemnitee is or was a director, officer, employee, agent, or trustee of
the company or while a director, officer, employee, agent, or trustee of the
company is or was serving at the request of the company as a director, officer,
employee, agent, or trustee of another corporation or of a partnership, joint
venture, trust, or other enterprise, including service with respect to an
employee benefit plan, or by reason of anything done or not done by Indemnitee
in any such capacity, whether or not Indemnitee is serving in such capacity at
the time any expense, liability, or loss is incurred for which indemnification
or advancement can be provided under this Agreement.

 

19.           Other Provisions.

 

(a)           This Agreement and all disputes or controversies arising out of or
related to this Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware, without regard to the laws of
any other jurisdiction that might be applied because of conflicts of laws
principles of the State of Delaware.

 

(b)           This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.

 

9

--------------------------------------------------------------------------------


 

(c)           This Agreement shall not be deemed an employment contract between
the company and any Indemnitee who is an officer of the company, and, if
Indemnitee is an officer of the company, Indemnitee specifically acknowledges
that Indemnitee may be discharged at any time for any reason, with or without
cause, and with or without severance compensation, except as may be otherwise
provided in a separate written contract between Indemnitee and the company.

 

(d)           Upon a payment to Indemnitee under this Agreement, the company
shall be subrogated to the extent of such payment to all of the rights of
Indemnitee to recover against any person for such liability, and Indemnitee
shall execute all documents and instruments required and shall take such other
actions as may be necessary to secure such rights, including the execution of
such documents as may be necessary for the company to bring suit to enforce such
rights.

 

(e)           This Agreement may not be amended, modified, or supplemented in
any manner, whether by course of conduct or otherwise, except by an instrument
in writing specifically designated as an amendment hereto, signed on behalf of
each party.  No failure or delay of either party in exercising any right or
remedy hereunder shall operate as a waiver thereof, and no single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, shall preclude
any other or further exercise thereof or the exercise of any other right or
power.

 

(f)            All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if: (a) actually
received; or (b) mailed by certified or registered mail, postage prepaid, on the
third business day after the date on which it is so mailed.  Notices, requests
and demands pursuant to this Agreement shall be provided to: the company (to the
attention of the General Counsel, at 1720 North First Street, San Jose, CA 95112
and the Chief Financial Officer, at 1720 North First Street, San Jose, CA 95112;
with a copy to Gibson, Dunn & Crutcher LLP, One Montgomery Street, 31st Floor,
San Francisco, CA 94104.

 

(g)           This Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

 

CALIFORNIA WATER SERVICE GROUP

 

 

 

 

 

By

 

 

 

 

 

 

Indemnitee

 

10

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

 

I                                  , agree to reimburse California Water Service
Group (the “company”) for all Expenses paid to me by the company in connection
with any Proceeding (each as defined in the Indemnification Agreement dated as
of           between me and the company), in the event, and to the extent that
it shall ultimately be determined by final judicial decision of a court of
competent jurisdiction from which there is no further right to appeal that I am
not entitled to be indemnified by the company for such Expenses.

 

 

Signature

 

 

Typed Name

 

 

Date

 

 

Office

 

--------------------------------------------------------------------------------